Name: Commission Regulation (EEC) No 3410/88 of 31 October 1988 amending Regulation No 80/63/EEC and (EEC) No 496/70 on quality control of fruit and vegetables imported from or exported to third countries
 Type: Regulation
 Subject Matter: cooperation policy;  marketing;  agricultural policy;  plant product
 Date Published: nan

 No L 299/64 Official Journal of the European Communities 1 . 11 . 88 COMMISSION REGULATION (EEC) No 3410/88 of 31 October 1988 amending Regulation No 80/63/EEC and (EEC) No 496/70 on quality control of fruit and vegetables imported from or exported to third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Articles 10 and 12 thereof, Whereas Annex 1 to Commission Regulation No 80/63/EEC of 31 July 1963 on quality insepction of fruit and vegetables imported from third countries (3), as last amended by Regulation (EEC) No 3075/87 (4), lists the authorities appointed by each Member State to be responsible for the inspection operations referred to in Article 10 of Regulation (EEC) No 1035/72 ; whereas Commission Regulation (EEC) No 496/70 of 17 March 1970 laying down initial provisions on quality control of fruit and vegetables exported to third countries (*) as last amended by Regulation (EEC) No 3075/87, lists the national authorities responsible for the inspection work specified in Article 12 (2) of Regulation (EEC) No 1035/72 ; Whereas Belgium has notified the Commission of the amendments concerning the addresses of those responsible for the said inspection work ; whereas it is therefore appropriate to amend the abovewmentioned list ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Annex I of Regulation No 80/63/EEC :  under KINGDOM OF BELGIUM the following : Telephone Telex 02/218 70 06'Office national des debouches agricoles et horticoles (ONDAH) AFZET B 213 81 rue de Laeken 166 1000 Bruxelles en 02/218 70 06Nationale Dienst voor afzet van land ­ tuinbouwprodukten AFZET B 213 81 ' (NDALTP), Lakenstraat 166, 1000 Brussel (') OJ No L 118, 20. 5. 1972, p. 1 . f) OJ No L 198, 26. 7. 1988, p . 1 . 0 OJ No 121 , 3 . 8 . 1963, p. 2137/63 . ( «) OJ No L 291 , 15. 10 . 1987, p. 13 . 0 OJ No L 62, 18 . 3 . 1970, p . 11 . 1 . 11 . 88 Official Journal of the European Communities No L 299/65 is replaced by : Telex AFZET B 213 81 AFZET B 213 81 ' Telephone 02/210 17 11 Telefax 02/218 46 67 Telephone 02/210 17 11 Telefax 02/218 46 67 'Office national des debouches agricoles et horticoles (ONDAH) Place de Louvain 4, boÃ ®tes 6 et 7 1000 Bruxelles Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP) Leuvenseplein 4, bussen 6 en 7. 1000 Brussel Article 2 In Annex I of Regulation (EEC) No 496/70  under KINGDOM OF BELGIUM the following Telephone 02/218 70 06 02/218 70 06 Telephone 02/210 17 11 Telefax 02/218 46 67 Telephone 02/210 17 11 Telefax 02/218 46 67 Telex AFZET B 213 81 AFZET B 213 81 ' AFZET B 213 81 AFZET B 213 81 ' 'Office national des debouches agricoles et horticoles (ONDAH) rue de Laeken 166 1000 Bruxelles Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP), Lakenstraat 166, 1000 Brussel is replaced by : 'Office national des debouches agricoles et horticoles (ONDAH) Place de Louvain 4, boÃ ®tes 6 et 7 1000 Bruxelles Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP) Leuvenseplein 4, bussen 6 en 7 1000 Brussel Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1988 . For the Commission Frans ANDRIESSEN Vice-President